                     Case 2:18-cv-01975-APG-PAL Document 17 Filed 10/12/18 Page 1 of 3
                                                       ACCO,(SSx),CLOSED,DISCOVERY,MANADR,TRANSFERRED
                          UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA (Western Division − Los Angeles)
                  CIVIL DOCKET FOR CASE #: 2:18−cv−06296−GW−SS

Charles Blackburn v. Maurice J. Gallagher, Jr. et al                  Date Filed: 07/20/2018
Assigned to: Judge George H. Wu                                       Date Terminated: 10/10/2018
Referred to: Magistrate Judge Suzanne H. Segal                        Jury Demand: Plaintiff
Cause: 28:1332 Diversity − Stockholders Suits                         Nature of Suit: 160 Stockholders Suits
                                                                      Jurisdiction: Diversity
Plaintiff
Charles Blackburn                                       represented by Benjamin I Sachs−Michaels
Derivatively on Behalf of Nominal Defendant                            Gancy Prongay and Murray LLP
Allegiant Travel Company                                               712 Fifth Avenue 31st Floor
                                                                       New York, NY 10019
                                                                       212−935−7400
                                                                       Fax: 212−753−3630
                                                                       Email: bsachsmichaels@glancylaw.com
                                                                       PRO HAC VICE
                                                                       ATTORNEY TO BE NOTICED

                                                                      Lesley F Portnoy
                                                                      Glancy Prongay and Murray LLP
                                                                      1925 Century Park East Suite 2100
                                                                      Los Angeles, CA 90067
                                                                      310−201−9150
                                                                      Fax: 310−201−9160
                                                                      Email: LPortnoy@glancylaw.com
                                                                      ATTORNEY TO BE NOTICED

                                                                      Robert Vincent Prongay
                                                                      Glancy Prongay and Murray LLP
                                                                      1925 Century Park East Suite 2100
                                                                      Los Angeles, CA 90067
                                                                      310−201−9150
                                                                      Fax: 310−201−9160
                                                                      Email: rprongay@glancylaw.com
                                                                      ATTORNEY TO BE NOTICED


V.
Defendant
Maurice J. Gallagher, Jr.

Defendant
Montie R. Brewer

Defendant
Gary Ellmer
                     Case 2:18-cv-01975-APG-PAL Document 17 Filed 10/12/18 Page 2 of 3
Defendant
Linda A. Marvin

Defendant
Charles W. Pollard

Defendant
John Redmond

Defendant
Allegiant Travel Company                                  represented by Daniel J Tyukody , Jr
Nominal Defendant                                                        Greenberg Traurig LLP
                                                                         1840 Century Park East Suite 1900
                                                                         Los Angeles, CA 90067−2121
                                                                         310−586−7700
                                                                         Fax: 310−586−7800
                                                                         Email: tyukodyd@gtlaw.com
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED


 Date Filed       #    Docket Text

 07/20/2018       Ï1   COMPLAINT Receipt No: 0973−22123190 − Fee: $400, filed by Plaintiff Charles Blackburn.
                       (Attorney Robert Vincent Prongay added to party Charles Blackburn(pty:pla))(Prongay, Robert)
                       (Entered: 07/20/2018)

 07/20/2018       Ï2   Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening) 1 filed by
                       Plaintiff Charles Blackburn. (Prongay, Robert) (Entered: 07/20/2018)

 07/20/2018       Ï3   CIVIL COVER SHEET filed by Plaintiff Charles Blackburn. (Prongay, Robert) (Entered:
                       07/20/2018)

 07/20/2018       Ï4   NOTICE of Interested Parties filed by Plaintiff Charles Blackburn, (Prongay, Robert) (Entered:
                       07/20/2018)

 07/23/2018       Ï5   NOTICE OF ASSIGNMENT to District Judge George H. Wu and Magistrate Judge Suzanne H.
                       Segal. (esa) (Entered: 07/23/2018)

 07/23/2018       Ï6   NOTICE TO PARTIES OF COURT−DIRECTED ADR PROGRAM filed. (esa) (Entered:
                       07/23/2018)

 07/23/2018       Ï7   21 DAY Summons issued re Complaint 1 as to defendants Allegiant Travel Company, Montie R.
                       Brewer, Gary Ellmer, Maurice J. Gallagher, Jr., Linda A. Marvin, Charles W. Pollard, John
                       Redmond. (esa) (Entered: 07/23/2018)

 07/23/2018       Ï8   NOTICE OF PRO HAC VICE APPLICATION DUE for Non−Resident Attorney Benjamin I
                       Sachs−Michaels. A document recently filed in this case lists you as an out−of−state attorney of
                       record. However, the Court has not been able to locate any record that you are admitted to the Bar
                       of this Court, and you have not filed an application to appear Pro Hac Vice in this case.
                       Accordingly, within 5 business days of the date of this notice, you must either (1) have your local
                       counsel file an application to appear Pro Hac Vice (Form G−64) and pay the applicable fee, or (2)
                       complete the next section of this form and return it to the court at
                Case 2:18-cv-01975-APG-PAL Document 17 Filed 10/12/18 Page 3 of 3
                    cacd_attyadm@cacd.uscourts.gov. You have been removed as counsel of record from the docket in
                    this case, and you will not be added back to the docket until your Pro Hac Vice status has been
                    resolved. (esa) (Entered: 07/23/2018)

07/24/2018    Ï9    ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 16−05 (Related Case) filed.
                    Transfer of case declined by Judge John F. Walter, for the reasons set forth on this order. Related
                    Case No. 2:18−cv−03417 JFW(ASx) (rn) (Entered: 07/25/2018)

07/25/2018   Ï 10   Standing Order Re Final Pre−Trial Conferences for Civil Jury Trials Before Judge George H. Wu
                    by Judge George H. Wu. (See document for details) (mrgo) (Entered: 07/25/2018)

08/02/2018   Ï 11   APPLICATION of Non−Resident Attorney Benjamin I. Sachs−Michaels to Appear Pro Hac Vice
                    on behalf of Plaintiff Charles Blackburn (Pro Hac Vice Fee − $400 Fee Paid, Receipt No.
                    0973−22192515) filed by Plaintiff Charles Blackburn. (Attachments: # 1 Proposed Order, # 2
                    Exhibit − Certificate of Good Standing) (Portnoy, Lesley) (Entered: 08/02/2018)

08/03/2018   Ï 12   ORDER ON APPLICATION OF NON−RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC
                    CASE PRO HAC VICE by Judge George H. Wu: granting 11 Non−Resident Attorney Benjamin I
                    Sachs−Michaels APPLICATION to Appear Pro Hac Vice on behalf of Charles Blackburn,
                    designating Lesley F Portnoy as local counsel. (lom) (Entered: 08/03/2018)

08/06/2018   Ï 13   Notice of Electronic Filing re Order on Motion to Appear Pro Hac Vice, 12 e−mailed to Benjamin I
                    Sachs−Michaels bounced due to clerical error. Primary e−mail address corrected. Notice of
                    Electronic Filing resent addressed to bsachsmichaels@glancylaw.com. Pursuant to Local Rules it is
                    the attorneys obligation to maintain all personal contact information including e−mail address in
                    the CM/ECF system. THERE IS NO PDF DOCUMENT ASSOCIATED WITH THIS ENTRY.
                    (rrey) TEXT ONLY ENTRY (Entered: 08/06/2018)

10/08/2018   Ï 14   Joint STIPULATION to Transfer Case to United States District Court for the District of Nevada
                    filed by Defendant Allegiant Travel Company.(Attorney Daniel J Tyukody, Jr added to party
                    Allegiant Travel Company(pty:dft))(Tyukody, Daniel) (Entered: 10/08/2018)

10/10/2018   Ï 15   NOTICE OF LODGING filed [Proposed Order Granting Joint Stipulation to Transfer Venue to
                    the United States District Court for the District of Nevada] re Stipulation to Transfer Case 14
                    (Attachments: # 1 Proposed Order)(Tyukody, Daniel) (Entered: 10/10/2018)

10/10/2018   Ï 16   ORDER GRANTING JOINT STIPULATION TO TRANSFER VENUE TO THE UNITED
                    STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA by Judge George H. Wu, re
                    Stipulation to Transfer Case 14 . (Case electronically transferred on 10/11/2018) (MD JS−6. Case
                    Terminated.) (mrgo) (Entered: 10/11/2018)
